
	
		I
		112th CONGRESS
		1st Session
		H. R. 681
		IN THE HOUSE OF REPRESENTATIVES
		
			February 11, 2011
			Mrs. Miller of
			 Michigan (for herself, Mr.
			 Lucas, Mr. Latta,
			 Mr. Courtney,
			 Mr. Denham,
			 Mr. Graves of Missouri,
			 Mr. Owens,
			 Mrs. Emerson,
			 Ms. Jenkins,
			 Mr. Bartlett,
			 Mr. Gibson,
			 Mr. Nunes,
			 Mr. Huizenga of Michigan,
			 Mr. Luetkemeyer,
			 Mr. Gibbs,
			 Mr. Petri,
			 Mr. Carter, and
			 Mr. Simpson) introduced the following
			 bill; which was referred to the Committee
			 on Transportation and Infrastructure
		
		A BILL
		To require the Administrator of the Environmental
		  Protection Agency to finalize a proposed rule to amend the spill prevention,
		  control, and countermeasure rule to tailor and streamline the requirements for
		  the dairy industry, and for other purposes.
	
	
		1.Requirement
			(a)In
			 generalNot later than 30
			 days after the date of enactment of this Act, the Administrator of the
			 Environmental Protection Agency shall finalize the proposed rule as published
			 in the Federal Register on January 15, 2009, beginning on page 2461 of volume
			 74, entitled Oil Pollution Prevention; Spill Prevention, Control, and
			 Countermeasure Rule Requirements—Amendments to exempt certain milk
			 containers and associated piping and appurtenance from the Spill Prevention,
			 Control, and Countermeasure program.
			(b)ForbearanceUntil
			 the effective date of the rule finalized under subsection (a), the
			 Administrator of the Environmental Protection Agency may not take regulatory
			 action against dairy and dairy product producers, processors, handlers, and
			 distributors under the oil pollution prevention regulation in part 112 of title
			 40, Code of Federal Regulations, related to the exemptions in such proposed
			 rule.
			
